 

Exhibit 10.4

 

[FORM ISO AGREEMENT FOR EMPLOYEES]

 

 

INCENTIVE STOCK OPTION AGREEMENT

 

 

This Incentive Stock Option Agreement (this “Agreement”) is made by and between
UNIFI, INC., a New York corporation (the “Company”), and ___________________, a
key employee (the “Optionee”) of the Company.

 

WITNESSETH:

 

WHEREAS, the Company has adopted the Unifi, Inc. 2013 Incentive Compensation
Plan (the “Plan”), which became effective on October 23, 2013; and

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company has determined that it is desirable and in the best
interests of the Company to grant to the Optionee a stock option as an incentive
for the Optionee to advance the interests of the Company;

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.     Incorporation of Plan. The Plan is incorporated by reference and
made a part of this Agreement, and this Agreement shall be subject to the terms
of the Plan, as the Plan may be amended from time to time, provided that any
such amendment of the Plan must be made in accordance with Section 15 of the
Plan. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings ascribed to them in the Plan.

 

Section 2.     Grant of Option; Exercise Price; Expiration Date. The Company has
granted, effective as of _________ (the “Date of Grant”), to Optionee the right,
privilege and option (the or this “Option”) to purchase __________ shares of
Company Stock (“Option Shares”) in the manner and subject to the conditions
hereinafter set forth. The Option is intended to constitute an Incentive Stock
Option. If the aggregate Fair Market Value (determined as of the time of the
applicable grant date) of the Company Stock with respect to which Incentive
Stock Options are exercisable for the first time by the Optionee during any
calendar year under this Option and all other stock options granted to Optionee
pursuant to incentive stock option plans (as defined by Code Section 422) of the
Company would exceed $100,000, then subject to the ordering provisions of Code
Section 422, all or a portion of this Option attributable to such excess amount
will be treated as a Nonstatutory Stock Option.

 

The exercise price for the Option shall be $_____ per share, which is the Fair
Market Value of the Company Stock on the Date of Grant. The Option shall expire,
if not previously exercised or terminated as provided herein, on the date that
is ten (10) years from the Date of Grant (the “Expiration Date”).

  

 
 

--------------------------------------------------------------------------------

 

 

Section 3.     Time of Exercise. The Option shall vest and become exercisable
with respect to the Option Shares according to the following schedule (each such
date being a “Vesting Date”):

 



As of the Following Anniversary

of the Date of Grant:   

The Option Shall Become Exercisable with

Respect to the Following Percentage of the

Option Shares:   



 



One-Year Anniversary           

33.33%

 

 

Two-Year Anniversary            

33.33% 

 

 

Three-Year Anniversary           

33.34% 

 



There shall be no vesting of the Option to result in fractional shares under
this vesting schedule. If the vesting schedule would otherwise result in a
fractional share, the number of shares shall be rounded up to the next whole
number, subject to the next sentence with respect to the final Vesting Date. If
the number of Option Shares with respect to which the Optionee becomes vested is
rounded up on any Vesting Date prior to the final Vesting Date, the number of
Option Shares with respect to which the Optionee becomes vested on the final
Vesting Date shall be adjusted so that the total number of vested Option Shares
does not exceed the number of Option Shares set forth above. For example, if the
Optionee was awarded an Option to purchase 100 Option Shares under this
Agreement, the Optionee would become vested with respect to 34, 34 and 32 Option
Shares on the respective Vesting Dates listed above.

 

The Option shall not become exercisable in accordance with the foregoing vesting
schedule as of any anniversary if the Optionee’s Date of Termination (as defined
in Section 10(b)) occurs before such Vesting Date. Exercisability under this
vesting schedule is cumulative, and after the Option becomes exercisable under
the above schedule with respect to any portion of the Option Shares, it shall
continue to be exercisable with respect to that portion of the Option Shares
until the Option expires. Notwithstanding the foregoing provisions of this
Section 3, the Option shall become vested and exercisable with respect to all of
the Option Shares upon either of: (a) the date of the Optionee’s Date of
Termination by reason of the Optionee’s death, Disability or Retirement (as
defined in Section 10(c)) or (b) the date of a Change of Control, if such Change
of Control occurs prior to Optionee’s Date of Termination.

 

Section 4.     Method of Exercise. The Option shall be exercised by written
notice directed to the Chief Financial Officer or General Counsel of the Company
or other Officer as may hereafter be designated by the Committee (“Designated
Officer”) at the Company’s principal office in Greensboro, North Carolina, or at
such other office as the Company may designate. Such notice shall (a) set forth
the number of full shares of Company Stock for which the Option is being
exercised, (b) be signed by the person exercising the Option, and (c) be
accompanied by payment of the full purchase price of such shares (the “Option
Price”) in the form of (i) a certified or other check acceptable to the Company
made payable to the order of the Company, (ii) a certificate or certificates (or
an instrument confirming the ownership of shares of Company Stock in book-entry
or other uncertificated form) representing shares of Company Stock (duly
endorsed or otherwise in a form acceptable to the Designated Officer), or (iii)
a combination of the foregoing, with the value of any shares of Company Stock
being equal to their Fair Market Value based on the last trading day immediately
preceding the date said notice is received by the Company. Such exercise shall
be effective only when said properly executed notice, accompanied by check or
stock certificates as referred to above, are received by the Designated Officer.
Any certificate for shares of Company Stock issued upon the exercise of the
Option or part thereof (and for any shares of Company Stock delivered to the
Company under clause (c) above, in excess of the Option Price) shall be issued
or reissued, as the case may be, with or without restrictive legend, as
determined by the Designated Officer, in the name of the person exercising the
Option, and shall be delivered to such person; provided, however, that shares
may be issued or reissued in book-entry uncertificated form if acceptable to the
Optionee or other person exercising the Option. All shares of Company Stock
issued as provided herein will be fully paid and nonassessable.

  

 
2

--------------------------------------------------------------------------------

 

 

Section 5.        Withholding. The Optionee, upon the exercise of the Option,
shall pay to the Company in cash the amount of any Applicable Withholding Taxes.
Notwithstanding the foregoing, the Optionee may satisfy this obligation in whole
or in part, and any other local, state or federal income tax obligations
resulting from the exercise or the surrender of the Option, by electing (a) to
deliver to the Company shares of Company Stock owned by the Optionee at the time
of the exercise, (b) to have the Company withhold a portion of the Option Shares
to which the Optionee would otherwise be entitled or (c) a combination of the
foregoing. Any shares of Company Stock delivered or to be withheld in
satisfaction of any tax obligation of the Optionee shall have a value equal to
their Fair Market Value based on the last trading day immediately preceding the
date the Option exercise notice under Section 4 is received by the Company.

 

Section 6.        Termination of Option. Except as herein otherwise stated, the
Option shall terminate upon the first to occur of the following dates or events,
to the extent not theretofore exercised:

 

(a)     the expiration of three months from the Optionee’s Date of Termination,
but not beyond the Expiration Date, except if such termination be by reason of
death or Disability or Cause (as defined below);

 

(b)     in the event of the death of the Optionee, the Administrator of the
deceased Optionee’s estate, the Executor under the Optionee’s Last Will and
Testament, or the person or persons to whom the Option shall have been validly
transferred by such Executor or Administrator pursuant to the Last Will and
Testament or the applicable laws of intestate succession shall have the right
within twelve (12) months of the date of the Optionee’s death, but not beyond
the Expiration Date, to exercise such Option to the extent exercisable by the
Optionee at the date of his or her death;

 

(c)     if the termination of the Optionee’s employment is due to Retirement or
Disability, the Optionee shall have the right within twelve (12) months from his
or her Date of Termination, but not beyond the Expiration Date, to exercise such
Option to the extent exercisable on such Date of Termination; and

  

 
3

--------------------------------------------------------------------------------

 

 

(d)     if the Optionee’s employment with the Company is terminated for Cause,
the Optionee’s Date of Termination.

 

Section 7.        Reclassification, Consolidation, or Merger. If and to the
extent that the number of issued shares of Company Stock shall be increased or
reduced by change in par value, split or combination, reclassification,
distribution of a dividend payable in stock, or the like, the number of Option
Shares and the exercise price per share under the Option shall be
proportionately adjusted.

 

If the Company is reorganized or consolidated or merged with another
corporation, the Optionee shall be entitled to receive an option (a “new
option”) covering shares of such reorganized, consolidated or merged company in
the same proportion, at an equivalent price and subject to the same conditions,
as the Option. For purposes of the preceding sentence, the excess of the
aggregate Fair Market Value of the shares of stock subject to the new option
immediately after the reorganization, consolidation or merger over the aggregate
exercise price of such shares of stock shall not be more than the excess of the
aggregate Fair Market Value of all shares of Company Stock subject to the Option
immediately before such reorganization, consolidation or merger over the
aggregate Option Price of such shares of Company Stock, and the new option or
the assumption of this Option in connection with such transaction shall not give
Optionee additional benefits that he or she did not have under this Option, or
deprive him or her of benefits that he or she had this Option, immediately
before such transaction.

 

Section 8.        Restrictive Legend. At the sole and absolute discretion of the
Designated Officer, any certificate issued for Option Shares upon exercise of
the Option, may carry such restrictive legend as the Designated Officer shall
determine to be appropriate.

 

Section 9.        Rights Prior to Exercise of the Option. This Option is
non-transferable by the Optionee, except in the event of his or her death as
provided in Section 6 above, and is exercisable only by the Optionee during his
or her lifetime. The Optionee shall have no right as a shareholder with respect
to the Option Shares until payment of the exercise price and delivery to the
Optionee of such shares as herein provided.

 

Section 10.      Definitions. In addition to the defined terms contained in the
Plan (which have been incorporated by reference herein as provided in
Section 1), the following terms have the indicated meanings for purposes of this
Agreement:

 

(a)     For purposes of this Agreement, “Cause” means any of the following, as
determined in good faith by the Committee: (i) an act of embezzlement, theft or
misappropriation by the Optionee of any property of the Company or any Related
Company; (ii) any breach by the Optionee of any material provision of any
material agreement to which the Optionee is a party with the Company or any
Related Company that is not cured, to the extent the breach is susceptible to
being cured, within fourteen (14) days after the Company gives express notice to
the Optionee describing such breach; (iii) gross negligence by the Optionee in
the discharge of his or her lawful duties to the Company or any Related Company
(after receiving express notice from the Company specifying the manner in which
he or she is alleged to have been grossly negligent and having had the
opportunity to cure the same within thirty (30) days from receipt of such
notice); (iv) any act by the Optionee constituting a felony or a crime that
otherwise involves dishonesty or misrepresentation; (v) the Optionee’s breach of
any fiduciary duty, under applicable law, to the Company or any Related Company,
regardless of whether such conduct constitutes gross negligence; or (vi) any
chemical or alcohol dependence by the Optionee that materially and adversely
affects the performance of his or her duties or responsibilities to the Company
or any Related Company.

  

 
4

--------------------------------------------------------------------------------

 

 

(b)     “Date of Termination” means the first day occurring on or after the Date
of Grant on which the Optionee’s employment with the Company and all Related
Companies terminates for any reason; provided that a termination of employment
shall not be deemed to occur by reason of a transfer of the Optionee between the
Company and a Related Company or between two Related Companies; and further
provided that the Optionee’s employment shall not be considered terminated while
the Optionee is on a leave of absence from the Company or a Related Company
approved by the Optionee’s employer. If, as a result of a sale or other
transaction, the Optionee’s employer ceases to be a Related Company (and the
Optionee’s employer is or becomes an entity that is separate from the Company),
the occurrence of such transaction shall be treated as the Optionee’s Date of
Termination caused by the Optionee being discharged by the employer.

 

(c)     “Retirement” means the occurrence of the Optionee’s Date of Termination
after age 57 with the approval of the Committee.

 

Section 11.      Rule 16b-3 Intention. The Option granted to the Optionee is
intended to meet the eligibility requirements of Rule 16b-3 promulgated by the
Securities and Exchange Commission (“SEC”) pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), such that the Option is exempt
from Section 16(b) of the Exchange Act and the so-called “short swing profit”
provisions, which provide for the disgorgement of any profits realized by the
Optionee, as an insider, from the purchase and sale (or sale and purchase) of
Company Stock within a six-month period. The Company recommends that the
Optionee consult with counsel prior to exercising the Option.

 

Section 12.      Recoupment of Option/Shares of Stock. Notwithstanding any
provision in the Plan or this Agreement to the contrary, all Option Shares and
any shares of Company Stock acquired pursuant to the exercise of this Option
shall be subject to recoupment by the Company pursuant to the Company’s
Compensation Recoupment Policy, as it may be amended from time to time (or any
successor policy thereto) (the “Recoupment Policy”). The terms of the Recoupment
Policy are hereby incorporated by reference into this Agreement.

  

 
5

--------------------------------------------------------------------------------

 

 

Section 13.       General Matters.

 

(a)     Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. Subject to the
terms of the Plan, any benefits distributable to the Optionee under this
Agreement that are not distributed at the time of the Optionee’s death shall be
distributed, at the time and in the form determined in accordance with the
provisions of this Agreement and the Plan, to the beneficiary designated by the
Optionee in writing filed with the Company in such form and at such time as the
Committee shall require. If a deceased Optionee failed to designate a
beneficiary, or if the designated beneficiary of the deceased Optionee dies
before the Optionee or before complete distribution of the benefits due under
this Agreement, the amounts to be distributed under this Agreement shall be
distributed to the legal representative or representatives of the estate of the
last to die of the Optionee and any designated beneficiary.

 

(b)     Amendments by the Committee. The Committee may, at any time prior to the
Expiration Date, amend this Agreement, provided that no amendment may, in the
absence of written consent by the Optionee, adversely affect the rights of the
Optionee under the Option prior to the date of such amendment.

 

(c)     Administration. The authority to manage and control the operation and
administration of this Agreement has been vested in the Committee, and the
Committee shall have all powers with respect to this Agreement that it has with
respect to the Plan. Any interpretation of the Agreement by the Committee, and
any decision made by it with respect to the Agreement, are final and binding.

 

(d)     Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of North Carolina without
reference to principles of conflict of laws.

 

(e)     Resolution of Disputes. Any disputes arising under or in connection with
this Agreement shall be resolved by binding arbitration before a single
arbitrator, to be held in North Carolina in accordance with the commercial rules
and procedures of the American Arbitration Association. Judgment upon the award
by the arbitrator shall be final and subject to appeal only to the extent
permitted by law. Each party shall bear such party’s own expenses incurred in
connection with any arbitration; provided, however, that the cost of the
arbitration to the Optionee, including, without limitation, reasonable
attorneys’ fees of the Optionee, shall be borne by the Company if the Optionee
is the prevailing party in the arbitration. Anything to the contrary
notwithstanding, each party hereto has the right to proceed with a court action
for injunctive relief or relief from violations of law not within the
jurisdiction of an arbitrator. If any costs of the arbitration borne by the
Company in accordance herewith would constitute compensation to the Optionee for
Federal tax purposes, then (i) the amount of any such costs reimbursed to the
Optionee in one taxable year shall not affect the amount of such costs
reimbursable to the Optionee in any other taxable year, (ii) the Optionee’s
right to reimbursement of any such costs shall not be subject to liquidation or
exchange for any other benefit, and (iii) the reimbursement of any such costs
incurred by the Optionee shall be made as soon as administratively practicable,
but in any event within ten (10) days, after the date the Optionee is determined
to be the prevailing party in the arbitration. The Optionee shall be responsible
for submitting claims for reimbursement in a timely manner to enable payment
within the timeframe provided herein.

  

 
6

--------------------------------------------------------------------------------

 

 

(f)     Notices. Any notice or other communication required or permitted under
this Agreement, to be effective, shall be in writing and, unless otherwise
expressly provided herein, shall be deemed to have been duly given (i) on the
date delivered in person, (ii) on the date indicated on the return receipt if
mailed postage prepaid, by certified or registered U.S. Mail, with return
receipt requested, (iii) on the date transmitted by facsimile or e-mail, if sent
by 5:00 P.M., Eastern Time, and confirmation of receipt thereof is reflected or
obtained, or (iv) if sent by Federal Express, UPS or other nationally recognized
overnight courier service or overnight express U.S. Mail, with service charges
or postage prepaid, then on the next business day after delivery to the courier
service or U.S. Mail (in time for and specifying next day delivery). In each
case (except for personal delivery), any such notice or other communication
shall be sent, as appropriate, (x) to the Optionee at the last address or
facsimile number specified in the Optionee’s records with the Company, or such
other address or facsimile number as the Optionee may designate in writing to
the Company, or (y) to the Company, Attention: General Counsel, at its corporate
headquarters address or main facsimile number at such address or such other
address as the Company may designate in writing to the Optionee.

 

(g)     Failure to Enforce Not a Waiver. The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

(h)     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

 

(i)      Modifications; Entire Agreement; Headings. This Agreement cannot be
changed or terminated orally. This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof. The section
headings herein are intended for reference only and shall not affect the
interpretation hereof.

 

IN WITNESS WHEREOF, the parties have executed this Incentive Stock Option
Agreement, effective as of the Date of Grant set forth above.

 

 

UNIFI, INC.

 

     

 

 

 

 

 

 

  

 

 

By:

 

 

       

 

Name:  

  

 

       

 

Title:   

 

 

 

 
7

--------------------------------------------------------------------------------

 

 

 

 

OPTIONEE 

 

 

 

 

 

 

 

 

 

 

 

(Signature) 

             

 

(Print or Type Name) 

 

 

 

 

8